Case 16-13256-JDW       Doc 110     Filed 04/30/19 Entered 04/30/19 14:20:39          Desc Main
                                   Document Page 1 of 2


 _________________________________________________________________________________

                                                  SO ORDERED,



                                                  Judge Jason D. Woodard
                                                  United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ________________________________________________________________________________
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT MISSISSIPPI


 IN RE: CARLA DENITA MUSE                                   CHAPTER 13
 AND CHRISTOPHER MUSE

 DEBTORS                                                CASE NO. 16-13256-JDW
                  GRANTING MOTION TO MODIFY (JDW)
          ORDER XXXXXXXXXXXXXXXXXXX
                   CONFIRMING MODIFIED CHAPTER 13 PLAN [DKT. # 100]
                            before the Court                                                         (JDW)
        This matter came XXXXXXXXXXXXXXXX
                         on the be heard this day on the Motion of Carla Denita Muse and

 Christopher Muse requesting the issuance of an order directing modification of Chapter 13 Plan after
                                                that no timely responses have been filed, the Motion is
                                               as follows, to wit: due to be granted. (JDW)
 confirmation, and it appearing unto the Court XXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
1.   That Debtors’ Chapter 13 Plan was confirmed on April 19, 2017 [Dkt. #93], providing for

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       a plan period of 60 months and a total distribution of $4,000.00 to unsecured creditors.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
2.   The Debtors’ confirmed plan allows for payment of $6,862.50 to Jefferson Capital Systems

       XXXXXXXXXXXXXXXX
       for a 2007 Toyota Camry.                                                                       (JDW)

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
3.   The 2007 Toyota Camry was recently involved in an accident and declared a total loss. The

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       Debtors’ insurance partially paid the claim of Jefferson Capital System. Therefore, Debtors

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       would request cessation of payments to Jefferson Capital System on the claim secured by

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       the 2007 Toyota Camry, and abandonment of the vehicle from the case.
 Case 16-13256-JDW         Doc 110     Filed 04/30/19 Entered 04/30/19 14:20:39        Desc Main
                                      Document Page 2 of 2


   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   4.   Therefore, Debtors request the amended claim of Jefferson Capital Systems (Clm. #12-2)

          XXXXXXXXXXXXXXXXXXXXXXXXX
          be treated as a general unsecured claim.                                                 (JDW)

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  5.   Further, the Debtors request their distribution to unsecured creditors remain the same.

          IT IS, THEREFORE, ORDERED, that Debtors’ Chapter 13 Plan (Dkt. #93) is modified to
reclassify
   XXXXX
   remove the amended secured claim of Jefferson Capital to an unsecured claim and that the

   distribution to unsecured creditors remain the same.

                                        #ENDOFORDER#

   Submitted by:

   /s/Robert H. Lomenick
   KAREN B. SCHNELLER, MSB 6558
   ROBERT H. LOMENICK, JR., MSB 104186
   SCHNELLER & LOMENICK, P.A.
   126 NORTH SPRING STREET
   P.O. BOX 417
   HOLLY SPRINGS, MS 39635
   662-252-3224/karen.schneller@gmail.com
   rlomenick@gmail.com
   ATTORNEY FOR DEBTORS
